DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action considers the response filed 9/07/2021. Applicant has canceled withdrawn claims 1-19 and amended claim 20 to recite specific genes from which 3’ and 5’-UTRs are derived and to delete albumin as a recited gene. The amendments overcome the rejection(s) or record. All previous rejections have been withdrawn. A new rejection is made below. The new rejection is made in view of and required by applicants response filed 9/07/2021.
The examiner has expanded the search of species set forth in the restriction requirement of 11/10/2020 and 2/09/2021. The examiner has searched for the first recited gene “haptoglobin”.


Allowable Subject Matter

Claims 28, 29, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and being limited to the elected FGB and searched haptoglobin.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 20-25, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limphong et al (US20210317468).
Limphong have taught mRNA expression constructs that can comprise heterologous UTRs and 3’UTRs for enhanced expression of a desired gene. It has been taught that such constructs can b be used to express therapeutic genes to treat disease such as liver disease. It has been taught, for example to utilize the3’UTR of haptoglobin or 3’UTR of C3 in their constructs. It has been taught the utilizations of chemical modifications in their constructs. See for example paragraphs 2-4, 25, 27, 30, 36, 38, 42, 53, 54, 76-79, 127, 129, 132, 133, and 265-287.
Since the prior art has taught to make constructs that comprise a 3’UTR from haptoglobin (or C3) to provide for increased expression of a desired gene to treat disease including liver 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635